Opinion issued August 29, 2013




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                              NO. 01-11-00971-CV
                           ———————————
  TREIMEE CORP. D/B/A PARK ON WESTVIEW APTS AND PARK ON
           WESTVIEW APARTMENTS, LP, Appellants
                                       V.
                       ARMANDO GARCIA, Appellee



                   On Appeal from the 281st District Court
                            Harris County, Texas
                      Trial Court Case No. 2009-47202


                         MEMORANDUM OPINION

      In this premises liability case, appellants, TREIMee Corp. d/b/a Park on

Westview Apts (“TREIMee”) and Park on Westview Apartments, LP (“Park on

Westview”), appeal from the trial court’s judgment rendered on the jury verdict in
favor of appellee, Armando Garcia, for injuries sustained when he fell through a

collapsed concrete platform on an outside stairway of an apartment building. In

four issues, appellants contend that the trial court erred in rendering its judgment

because (1) Garcia was not an invitee, (2) appellants did not have actual or

constructive knowledge of the premises defect, (3) the premises were not a

common area, and (4) Garcia’s expert witness was not qualified to testify and his

opinion was unreliable. In a separate issue, Park on Westview contends that it is

not liable because it did not control the property at the time of Garcia’s accident.

For the reasons stated below, we affirm the trial court’s judgment.

                                    Background

      The Park on Westview Apartments is a complex of 212 units managed by

TREIMee, a property management company. 1          At the time of the events giving

rise to this action, Eva Marchan, a resident at the complex, lived in unit 168.

Marchan’s apartment, which was located on the second floor, was accessible by an

outer stairway. The stairway’s metal structure held a concrete platform midway up

the flight of stairs. The platform, which was located directly above the enclosed

private patio of unit 167, was supported at its corners by four metal posts and metal

undergirding running between the posts. The resident of unit 167 stored tires

underneath the concrete platform.

1
      Jack Yetiv, appellants’ trial counsel and counsel on appeal, is the sole owner of
      Park on Westview and TREIMee.
                                          2
       On April 29, 2008, Garcia visited Marchan at her apartment. 2 As Garcia

began descending the stairway to leave, the concrete platform cracked, and Garcia

slipped through the broken concrete and landed in the patio below.              Garcia

sustained a hand laceration and back injury as a result of his fall.

       At trial, appellants argued that Garcia’s fall was caused by a hairline crack in

the concrete landing which could not have been detected by an inspection. Garcia

maintained that his accident was caused by the failure of the metal structure to hold

the concrete platform. The testimony was undisputed that portions of the metal

structure holding the concrete landing were rusted. Garcia testified that the upper

flight of the stairway was barely attached to the platform, causing it to shake.

Several photos depicting the metal structure and collapsed concrete platform were

admitted at trial.

       Marchan testified that, on two occasions prior to Garcia’s accident, she had

complained to Andrea Romero, the property manager, and to the assistant manager

that she was concerned about the stairway because it was “very rusty and kind of

wobbly.” According to Marchan, “[Romero told] me they were actually working

on the stairs in that apartment complex, that they just haven’t gotten []to ours yet.”

Garcia testified that he noticed the stairway shaking when he visited Marchan for

their son’s birthday party on April 1, 2008, and that he and Marchan reported it to


2
       Garcia and Marchan have two children together, Mia and Armando, Jr.
                                           3
Romero. Romero, however, testified that Marchan never complained about the

stairway to her.

      Garcia presented Dr. Brian Le, a chiropractor, as an expert witness to testify

regarding Garcia’s treatment for his injuries. Dr. Le testified that Garcia suffered

severe muscle spasms in his neck and back as a result of the fall, and that the

chiropractic and therapeutic treatments he administered to Garcia were necessary.

Garcia testified that he experienced pain in his lower back and neck, headaches,

and numbness in his arm. Marchan testified that, immediately after the fall, she

observed bruising on Garcia’s hand, back, and bottom, and that Garcia frequently

complained about back pain after the accident.

      At the conclusion of trial, the jury found in favor of Garcia and awarded him

damages in the amount of $5,000.00 for past physical pain and mental anguish, and

$6,635.00 for past medical expenses. Upon appellants’ motion for remittitur, the

trial court reduced the award for past medical expenses to $5,885.00. The trial

court entered a revised judgment reflecting a total damage award of $10,885.00.

The trial court denied appellants’ motion for judgment notwithstanding the verdict,

and their motion for new trial was overruled by operation of law. Appellants

timely filed this appeal.




                                         4
                                     Discussion

A. Duty

      By separate issue, Park on Westview contends that the trial court erred in

allowing it to be held liable because there was no evidence or, alternatively,

insufficient evidence that Park on Westview had any control over the property and,

thus, it owed no duty to Garcia. Garcia argues that Park on Westview owed him a

duty as the property owner, and that there was ample evidence demonstrating that

it exercised control over the property.

      Premises liability is based on the law of negligence. Zook v. Brookshire

Grocery Co., 302 S.W.3d 452, 454 (Tex. App.—Dallas 2009, no pet.). In a

premises liability case, the plaintiff must establish (1) a legal duty owed to the

plaintiff, (2) breach of that duty, and (3) damages (4) proximately caused by the

breach. See Perez v. DNT Global Star, L.L.C., 339 S.W.3d 692, 700 (Tex. App.—

Houston [1st Dist.] 2011, no pet.).       As with any other negligence action, a

defendant in a premises liability case is liable only to the extent it owes the

plaintiff a legal duty. See Gen. Elec. Co. v. Moritz, 257 S.W.3d 211, 217 (Tex.

2008).

      Park on Westview contends that it was merely the titleholder of the property

and exercised no control, and thus, it owed no duty to Garcia on the date of his

accident. As a rule, to prevail on a premises liability claim, a plaintiff must prove

                                          5
that the defendant possessed—that is, owned, occupied, or controlled—the

premises. See Wilson v. Tex. Parks & Wildlife Dep’t, 8 S.W.3d 634, 635 (Tex.

1999) (emphasis added). Here, there is no dispute that Park on Westview owned

the property. Further, evidence was presented at trial that Park on Westview

controlled the premises. “Park on Westview, LP” appears at the bottom of the

document entitled “Property Rules for Park at Westview Apts,” which is

incorporated in the lease form. The section of that document entitled “Statement

Regarding Crime, Safety, and Security on Our Property” states as follows: “We

have fenced the whole property and we pay approximately $6000 per month to

staff the guardhouse on a 24/7 basis (with occasional exceptions) to attempt to

control who comes into the property.” (Emphasis added). The document also lists

the circumstances under which Park on Westview reserves the right to enter the

property. Further, all repair requests were to be directed to Yetiv, the sole owner

of Park at Westview. Thus, there was sufficient evidence to conclude that Park on

Westview owned and controlled the premises on the date of the incident. We

overrule Park on Westview’s separate issue.

B. Garcia’s Status

      In their first joint issue, appellants contend that the trial court erred in

finding that Garcia was an invitee at the time of his accident. Rather, they argue,

Garcia was a licensee and, thus, not entitled to recover damages because the jury

                                        6
charge and the judgment were predicated on Garcia’s status as an invitee. Garcia

asserts that he was an invitee as a matter of law.

      Appellants first argue that Garcia was not an invitee because there was no

evidence that Garcia was on the property for Park on Westview’s benefit. In

support of their argument, appellants discuss at length the traditional analysis in

premises liability cases which focused on whether a person who came onto a

landowner’s property had present business relations with the owner of the premises

making his presence of mutual benefit to both. See, e.g., Rosas v. Buddies Food

Store, 518 S.W.2d 534, 536 (Tex. 1975); Galveston Oil Co. v. Morton, 7 S.W. 756,

758 (Tex. 1888); Weaver v. KFC Mgmt., 750 S.W.2d 24, 26 (Tex. App.—Dallas,

1988, writ denied); Prestwood v. Taylor, 728 S.W.2d 455, 463 (Tex. App.—Austin

1987, writ ref’d n.r.e.). However, in Parker v. Highland Park, Inc., 565 S.W.2d
512 (Tex. 1978), the Texas Supreme Court held that the duty owed by a landlord to

its tenant is the duty owed to an invitee, and this duty of the landlord extends to the

tenant’s invited guests. See id. at 513–15. Here, Marchan testified that she had

invited Garcia to her apartment for lunch. Therefore, under Parker, Garcia was an

invitee as a matter of law. See Dickinson Arms-REO, L.P. v. Campbell, 4 S.W.3d
333, 337 (Tex. App.—Houston [1st Dist.] 1999, pet. denied) (concluding that

although tenant was not accompanying plaintiff at time of car-jacking,




                                          7
uncontroverted evidence that plaintiff was present at apartments as result of being

invited as guest by his girlfriend rendered plaintiff “invitee” as a matter of law).

      Appellants next argue that, even if Parker applies, we should interpret the

decision as the Fourteenth Court of Appeals did in American Industries Life v.

Ruvalcaba, 64 S.W.3d 126 (Tex. App.—Houston [14th Dist.] 2001, pet. denied).

In Ruvalcaba, the parents of a child who was injured in a fall from an open

staircase in the office building where his father worked sued the property owner for

negligence. See id. at 131. The trial court found in favor of the plaintiffs and the

owner appealed. See id. On appeal, the court noted that “[t]he general test for

determining whether [the mother and child] were invitees of American Industries is

whether, at the time [the child] was injured, they had present business relations

with American Industries which would make their presence of mutual benefit to

both them and to American Industries.” Id. at 135. After concluding that the child

could not be considered an invitee under the traditional rule, the court considered

the plaintiffs’ argument that the child should be given invitee status under Parker

and Section 360 of the Restatement [Second] of Torts. Id. at 135–36. The court

noted that Section 360 gives entrants onto property the equivalent of invitee status

for premises liability purposes under certain circumstances, even though these

entrants would not be considered invitees under the traditional analysis in premises

liability cases. See id. at 136. However, the Ruvalcaba court also noted,

                                           8
      All of the cases cited by the Ruvalcabas in support of their §360
      argument are cases involving either apartment buildings or stores that
      are open to the public. . . . There is no evidence that the Building is
      an apartment complex or that the Building is a store where goods are
      offered for sale to the public. There is also no evidence that the
      general public is invited into the Building. The Ruvalcabas have not
      cited, and we have not found, any cases that extend Parker to an
      office building where there is no evidence that the building is held
      open to the general public (“Private Office Building”). We find no
      basis for extending Parker to a Private Office Building like the
      Building.

Id.

      According to appellants, the clause “open to the public” in the above-quoted

text modifies apartment buildings and stores.     They argue that the apartment

complex here was not open to the public because the guardhouse restricted entry

onto the premises and, thus, Parker and Section 360 do not apply. We disagree.

The Ruvalcaba court stated that “[t]here is no evidence that the Building is an

apartment complex or that the building is a store where goods are offered for sale

to the public.” Id. (emphasis added). It is clear that “open to the public” only

modifies stores. Here, it is undisputed that the Park on Westview is an apartment

complex, and the uncontroverted evidence showed that Marchan invited Garcia to

the apartment as a guest. As such, Garcia was an invitee as a matter of law. See

Campbell, 4 S.W.3d at 337. Appellants’ first issue is overruled.




                                         9
C. Actual or Constructive Knowledge

      In their second issue, appellants contend that even if Garcia was an invitee,

there was no evidence or, alternatively, insufficient evidence that they had actual

or constructive knowledge of the premises defect. Garcia argues that there was

sufficient evidence to support the jury’s finding that appellants knew or should

have known of the defect.

      An invitee must establish the following elements to prevail on his premises

liability claim: (1) the premise owner or occupier had actual or constructive

knowledge of a condition; (2) the condition posed an unreasonable risk of harm;

(3) the owner or occupier did not exercise reasonable care to reduce or eliminate

the risk; and (4) the owner or occupier’s failure to use such care proximately

caused the plaintiff’s injury. CMH Homes, Inc. v. Daenen, 15 S.W.3d 97, 99 (Tex.

2000); Hall v. Sonic Drive-In of Angleton, Inc., 177 S.W.3d 636, 644 (Tex. App.—

Houston [1st Dist.] 2005, pet. denied). In conducting a no-evidence review, we

consider the evidence in the light most favorable to Garcia, as the prevailing party,

indulging every reasonable inference in his favor and disregarding all evidence and

inferences to the contrary. See Associated Indem. Corp. v. CAT Contracting, Inc.,

964 S.W.2d 276, 285–86 (Tex. 1998). If there is any evidence of probative force

to support the jury’s finding of actual or constructive knowledge, we must uphold




                                         10
the jury’s verdict. See ACS Investors, Inc. v. McLaughlin, 943 S.W.2d 426, 430

(Tex. 1997).

      At trial, the jury saw several photos depicting the stairway and the collapsed

concrete platform. The photos showed decay of the metal support structure that

held the concrete platform. Marchan testified that she complained to management

on two separate occasions that the stairs were rusted and wobbly. Garcia testified

that the stairway shook and that the upper flight of stairs was barely attached to the

metal platform. In their brief, appellants concede that “some parts of the staircase

were rusted.”

      Appellants argue that we cannot consider Marchan’s oral complaints

because the property rules document required that all complaints be submitted in

writing.   The language upon which appellants rely states as follows: “You

understand and agree that your failure to send the above written notice by either

CERTIFIED mail or email (with proof that you did so) will be taken as proof that

you never made this request. So, again, if your request is important, please PUT IT

IN WRITING.”        (Emphasis in original).      However, this language appears

underneath the heading “Statement Regarding Safety and Security on Our

Property,” and clearly pertains to requests for repairs to security devices. Further,

this language is a contractual provision of the lease (i.e., landlord agrees to make




                                         11
repair upon tenant’s submission of written request) and has no bearing on whether

appellants had actual or constructive knowledge of a premises defect.

      Appellants also argue that Garcia adduced no expert testimony showing that

an inspection would have revealed the hairline crack in the platform that appellants

allege caused Garcia’s fall. However, Garcia’s theory at trial was that the failure

of the metal structure to hold the concrete platform caused his fall. The jury saw

photos and heard testimony regarding the rusted and deteriorated condition of the

metal structure. See Guevara v. Ferrer, 247 S.W.3d 662, 668 (Tex. 2007) (“non-

expert evidence alone is sufficient to support a finding of causation . . . where both

the occurrence and conditions complained of are such that the general experience

and common sense of laypersons are sufficient to evaluate the conditions and

whether they were probably caused by the occurrence.”). A no-evidence challenge

must fail where there is more than a scintilla of evidence to support the finding.

See Stafford v. Stafford, 726 S.W.2d 14, 16 (Tex. 1987). Considering the evidence

in the light most favorable to Garcia, we conclude that there was more than a

scintilla of evidence to support the jury’s finding that appellants knew or should

have known of the dangerous condition. 3 We overrule appellants’ second issue.


3
      Appellants also contend that there was insufficient evidence that they had actual or
      constructive knowledge of the premises defect. To raise a complaint of factual
      insufficiency of the evidence to support a jury finding on appeal, a party is
      required to raise a point in its motion for new trial. See TEX. R. CIV. P. 324(b)(2).
      Having failed to raise a complaint of factual insufficiency of the evidence
                                           12
D. Common Area

      In their third issue, appellants contend that there is no, or insufficient,

evidence that the stairway was a “common area” over which they had control. As

such, they argue, they had no duty to inspect or maintain the area. Garcia asserts

that the stairway was a common area over which appellants had control.

      Generally, a lessor has no duty to tenants or their invitees for dangerous

conditions on the leased premises. See Johnson Cnty. Sheriff’s Posse v. Endsley,

926 S.W.2d 284, 285 (Tex. 1996). This rule originates from the notion that a

lessor relinquishes possession or occupancy of the premises to the lessee. See id.

One exception to this general rule is that a lessor may be liable for injuries

resulting from a defect on a portion of the premises that remains under the lessor’s

control. See id. Liability under this exception is based on physical possession of

common areas; the liability question “turns on who had possession of a part of the

premises rather than a mere right of re-entry.” Shell Oil Co. v. Khan, 138 S.W.3d
288, 296 (Tex. 2004).

      Here, there was evidence that Marchan could access her apartment only by

using the stairway in question, and that the bottom portion of the stairway was

inside the fully enclosed patio of unit 167.        However, Romero testified that,


      supporting the jury’s finding that appellants had actual or constructive knowledge
      of the condition in their motion for new trial, appellants have waived this issue on
      appeal. See id.
                                           13
following Garcia’s accident, Marchan was able to use the stairway next to second-

floor unit 166 until the broken stairway was repaired. Romero also testified that

appellants’ employees were responsible for inspecting the stairways, and that they

cordoned the stairway off following Garcia’s accident until it was repaired.

Further, Marchan’s lease states that “passageways may be used only for entry or

exit.” See Khan, 138 S.W.3d at 296 (noting that liability “turns on who had

possession of a part of the premises rather than a mere right of re-entry”).

         Appellants argue that it was impossible to inspect the stairway because of

the tires stored in the patio of unit 167 underneath the concrete platform. They

contend that because the resident of unit 167 paid an extra $20 per month for the

private use of his patio, it would have been inappropriate for Romero to move the

tires.    This argument is unavailing.    The Property Rules specifically prohibit

residents from leaving tires, among other items, on their patios. The Rules further

state that “[t]he office res[erves] the right to remove and dispose of such item[s]

from your patio . . . at any time, without additional notice.”

         We find the evidence sufficient to show that the stairway was a common

area over which appellants retained control. We overrule appellants’ third issue.

E. Expert Testimony

         In their fourth issue, appellants contend that the trial court erred when it

overruled their pretrial motion to exclude Dr. Brian Le’s testimony and their

                                          14
subsequent trial objections to his testimony. Specifically, they argue that Dr. Le

was not qualified to testify as an expert regarding the necessity of Garcia’s

treatment, and his opinion was not reliable. Thus, they contend, there was no

evidence to support the jury’s award of damages for past medical expenses.

      A claim for medical expenses must be supported by evidence that such

expenses were reasonably necessary for the plaintiff to incur as a result of the

plaintiff’s injury. Whitaker v. Rose, 218 S.W.3d 216, 223 (Tex. App.—Houston

[14th Dist.] 2007, no pet.). A plaintiff can prove reasonableness and necessity of

past medical expenses through (1) expert testimony on the issues of reasonableness

and necessity or (2) an affidavit prepared and filed in compliance with section

18.001 of the Texas Civil Practice and Remedies Code. See Texarkana Mem’l

Hosp., Inc. v. Murdock, 946 S.W.2d 836, 840 (Tex. 1997). 4 At trial, Dr. Le

testified as an expert witness on the issue of the reasonableness and necessity of

Garcia’s treatment.




4
      Under Texas Civil Practice and Remedies Code section 18.001(b), a party can
      submit by affidavit proof of a reasonable and necessary cost charged for a service.
      TEX. CIV. PRAC. & REM. CODE ANN. § 18.001(b) (West 2008); D&M Marine, Inc.
      v. Turner, __ S.W.3d __, 2013 WL 3483778, at *4 (Tex. App.—Houston [1st
      Dist.] July 11, 2013, no pet. h.). However, if the opposing party files a
      controverting affidavit, as appellants did here, it can force the offering party to
      prove reasonableness and necessity by expert testimony at trial. Hong v. Bennett,
      209 S.W.3d 795, 801 (Tex. App.—Fort Worth 2006, no pet.).
                                          15
      1. Admissibility of Expert Testimony

      Under Texas Rule of Evidence 702, an expert must be qualified and his

testimony must be relevant and based on a reliable foundation. See TEX. R. EVID.

702; Cooper Tire & Rubber Co. v. Mendez, 204 S.W.3d 797, 800 (Tex. 2006). To

prove that the expert is qualified, the offering party must show that the expert has

knowledge, skill, experience, training, or education regarding the specific issue

before the court that would qualify the expert to give an opinion on the particular

subject. Broders v. Heise, 924 S.W.2d 148, 153 (Tex. 1996).       The determination

of whether a witness is qualified to testify as an expert is a matter of judicial

discretion, and this decision will not be disturbed unless a clear abuse of discretion

is shown. See United Blood Servs. v. Longoria, 938 S.W.2d 29, 30–31 (Tex.

1997).

      To determine whether expert testimony is reliable, a trial court must evaluate

“the methods, analysis, and principles relied upon in reaching the opinion . . . [to]

ensure that the opinion comports with applicable professional standards outside the

courtroom.” Gammill v. Jack Williams Chevrolet, 972 S.W.2d 713, 725–26 (Tex.

1998).   The court’s ultimate task is not to determine whether the expert’s

conclusion are correct, but rather whether the analysis the expert used to reach

those conclusions is reliable and therefore admissible. TXI Transp. Co. v. Hughes,

306 S.W.3d 230, 239 (Tex. 2010).

                                         16
      2. Dr. Le’s Qualifications

      Appellants argue that Dr. Le was not qualified to testify as an expert witness

regarding the necessity of Garcia’s treatment. The record reflects that Dr. Le

graduated from Texas Chiropractic College in 1997. His education consisted of a

three-and-a-half year program with rigorous courses on the musculoskeletal

systems, as well as courses in neurology and radiology. Since Dr. Le began his

practice as a chiropractor in 2000, he has treated thousands of patients,

approximately one-half of whom come to him having sustained physical injuries.

We conclude that Dr. Le is qualified based on his knowledge, experience,

education, and training to testify regarding Garcia’s injury and the reasonableness

and necessity of his treatment. See Broders, 924 S.W.2d at 153.

      3. Reliability of Dr. Le’s Testimony

      Appellants also contend that Dr. Le’s testimony was not reliable because it

was based only on Dr. Le’s opinion without any basis to support it.

      Dr. Le testified that, upon seeing a new patient, he records the patient’s vital

history and performs a physical examination. During the exam, which includes

orthopedic and neurological testing, Dr. Le evaluates the patient for muscle spasms

and any restrictions in the patient’s range of motions. Dr. Le testified that the first

two orthopedic tests—the Jackson cervical compression and the maximal cervical

compression—evaluate cervical pain, and the last three tests—the Kemp test,

                                          17
Gaenslen’s test, and Valsalva maneuvers—evaluate lower back pain. According to

Dr. Le, a cervical test that produces severe pain may indicate a disk herniation. Dr.

Le also palpates the patient’s paraspinous muscles to detect any trigger points,

tenderness, or muscle spasms. Based on the results of the examination, Dr. Le

formulates a treatment plan for the patient.

      Dr. Le examined Garcia the day after the accident. Dr. Le testified that his

palpations of Garcia revealed severe muscle spasms in the suboccipital muscles,

which typically cause frequent headaches, as well as in his neck, and upper and

lower back regions as a result of the accident. Dr. Le also testified that the range

of motion testing indicated that Garcia was experiencing significant restrictions,

and that the orthopedic test results showed that Garcia was experiencing severe

pain in the cervical and lower back regions. Based on this information, Dr. Le

formulated a treatment plan for Garcia that included electromuscle stimulation and

ultrasound to reduce the muscle spasms, trigger point therapy on the cervical and

lumbar regions to reduce swelling and inflammation, and moist ice and heat packs

to increase circulation.    Dr. Le noted in his report that if Garcia remained

symptomatic with little improvement after several weeks of treatment, he would

recommend an orthopedic consultation and/or an MRI to rule out possible disk

herniation. Dr. Le also referred Garcia to Dr. Omar Vidal, a pain specialist, for

consultation. In his evaluation report, Dr. Vidal stated that he believed Garcia had

                                         18
sustained cervical and lumbosacral sprains/strains and also recommended an MRI

to rule out internal derangements in those areas.

      Due to continuing pain in his cervical and lumbar regions, Garcia underwent

an MRI in August 2008. Dr. Le, who was trained to interpret MRI reports and had

read thousands of MRI reports as a chiropractor, testified that Garcia’s MRI report

revealed multiple cervical and lumbar disk herniations. Because Garcia planned to

move to Corpus Christi within several weeks, Dr. Le referred Garcia to Dr. James

Tanner, a chiropractor in Corpus Christi, for continuing treatment.

      At trial, Dr. Le explained in detail his charges for and the purpose of

Garcia’s treatments.    Dr. Le testified that he was familiar with the costs of

chiropractic care in the Houston area based on his many years of practice, and that

the expenses incurred for Garcia’s treatment were reasonable. Dr. Le further

testified that the treatments he provided to Garcia were necessary because they

alleviated Garcia’s pain and facilitated his healing process.

      The exam process outlined by Dr. Le demonstrated an appropriate

methodology that incorporated standard chiropractic techniques. See Old Republic

Ins. Co. v. Weeks, No. 13-07-00541-CV, 2009 WL 1740820, at *5 (Tex. App.—

Corpus Christi 2009, pet. denied) (mem. op.) (concluding chiropractor’s physical

exam which included orthopedic, neurological, and range of motion testing

exhibited   deliberative    methodology        incorporating    standard   chiropractic

                                          19
techniques). Contrary to appellants’ contention that there is no basis to support Dr.

Le’s opinion that Garcia’s treatment was necessary, Dr. Le testified that he treats

patients based on his training and education. Further, Dr. Vidal’s and Dr. Tanner’s

patient evaluation reports, both of which were admitted at trial, also support Dr.

Le’s opinion regarding the necessity of Garcia’s treatment.            Following his

examination of Garcia, Dr. Vidal stated in his report that Garcia needed to continue

active therapy with Dr. Le and have an MRI to rule out internal derangements in

the cervical and lumbar regions. In his report, Dr. Tanner concluded that “a

treatment plan will be therapeutically necessary in order to appropriately treat the

injuries that have occurred.”     The therapeutic plan prescribed by Dr. Tanner

includes the same treatments prescribed by Dr. Le.

      We conclude that Dr. Le’s testimony regarding the reasonableness and

necessity of Garcia’s treatment was based on a reliable foundation. Because Dr.

Le was qualified to testify as an expert witness on this issue, and his testimony was

reliable, the trial court did not abuse its discretion in admitting Dr. Le’s testimony.

As such, there was sufficient evidence to support the jury’s damage award to

Garcia for past medical expenses. Appellants’ fourth issue is overruled.

                                     Conclusion

      We affirm the trial court’s judgment.




                                          20
                                             Jim Sharp
                                             Justice

Panel consists of Justices Keyes, Sharp, and Huddle.




                                        21